NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 19, 2011*
                                  Decided December 20, 2011

                                            Before

                             KENNETH F. RIPPLE, Circuit Judge 

                             ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐1889

GREGORY JOHNSON,                                  Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Western Division. 
       v.
                                                  No. 10 C 4266
MICHAEL RANDLE, et al., 
    Defendants‐Appellees.                         Frederick J. Kapala,
                                                  Judge.

                                          O R D E R

       Gregory Johnson, a prisoner in Illinois, claims that his rights under federal and state
law have been violated by the refusal of the defendants—all of them employees of the
prison system—to make available more educational opportunities. The district court




       *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1889                                                                               Page 2
dismissed the lawsuit at screening for failure to state a claim. See 28 U.S.C. § 1915A. Johnson
appeals, and we affirm the judgment.

        Because Johnson’s complaint was dismissed at the pleading stage, we presume that
his allegations are true and draw all inferences in his favor. See Smith v. Peters, 631 F.3d 418,
419 (7th Cir. 2011). Johnson was born in 1962. Upon entering the Illinois Department of
Corrections in 1997, he was given a battery of educational and psychological evaluations
and placed in a basic education program. Johnson was transferred to the Dixon Correctional
Center two years later, and there he enrolled in the adult literacy program. In 2008, Johnson
became concerned that he suffers from an undiagnosed learning disability and requested
specialized testing. Although prison administrators permitted Johnson to participate in
education programs, including courses to prepare him to obtain a GED, they declined to
evaluate him for a learning disability and would not meet his demands for extra time to
complete examinations and special equipment such as a dictionary with audible
pronunciations. Special services, Johnson was told, are available only for inmates under the
age of 21 because the prison system cannot afford to provide these services to inmates of all
ages. 

       Johnson submitted a grievance complaining that this policy constitutes age
discrimination, and when that step did not prove successful, he complained to the United
States Department of Education that administrators at Dixon have been violating § 504 of
the Rehabilitation Act of 1973, 29 U.S.C. § 794, by rejecting his request for special assistance.
The agency’s Office of Civil Rights investigated Johnson’s administrative complaint but
concluded that it could not be substantiated.

        Johnson then initiated this lawsuit in July 2010. In a 57‐page amended complaint, he
principally claims that the 16 defendants, most of them assigned to Dixon, failed to provide
him with testing and accommodations for his potential learning disability. The defendants,
he alleged, went so far as to remove a doctor’s authorizing signature from his request for
accommodations and to misrepresent to Department of Education investigators that his test
scores in a GED‐preparation course had been improving even without those
accommodations. Their actions, he claims, violate his rights under the Eighth Amendment,
the Americans with Disabilities Act, see 42 U.S.C. § 12133, the Rehabilitation Act, and Illinois
law. (In his amended complaint Johnson also criticizes the quality of education he received
from Chicago public schools from 1968 through 1978. No defendant is connected to the
school system, and any possible claim arising during Johnson’s school years is long expired.
For those reasons we need not say more about Johnson’s childhood schooling.) 

      In dismissing the action the district court reasoned that Johnson’s amended
complaint fails to state an Eighth Amendment claim because he does not allege that his
No. 11‐1889                                                                                Page 3
mental or physical well‐being is threatened by the lack of better educational opportunities.
The court further reasoned that Johnson fails to state claims under the ADA and the
Rehabilitation Act because, by his own account, the defendants have not engaged in
discrimination but instead applied evenly a policy limiting the types of educational benefits
he desires to inmates under 21. Finally, the court declined to exercise supplemental
jurisdiction, 28 U.S.C. § 1367, over Johnson’s claims premised on Illinois statutes and
regulations. On appeal, Johnson disagrees with each of these conclusions. 

        The district court did not err in dismissing Johnson’s complaint. An inmate claiming
a violation of the Eighth Amendment must allege that prison officials knew about but
ignored conditions resulting “in the denial of ‘the minimal civilized measure of life’s
necessities.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting Rhodes v. Chapman, 452 U.S.
337, 347 (1981)); see Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Johnson’s allegations
against the defendants, whether they be educational staff or top administrators, do not meet
this standard. According to Johnson, the defendants have failed to test for and
accommodate a suspected learning disability that is hindering his achievement in
educational programs at Dixon. The Eighth Amendment, however, does not compel prison
administrators to provide general educational programs for inmates. See Rhodes, 452 U.S. at
348; Madyun v. Thompson, 657 F.2d 868, 874 (7th Cir. 1981). See also Zimmerman v. Tribble, 226
F.3d 568, 571 (7th Cir. 2000) (concluding that inmate did not have constitutional right to
participate in educational and substance‐abuse programs); Garza v. Miller, 688 F.2d 480, 486
(7th Cir. 1982) (“There is no constitutional mandate to provide educational, rehabilitative, or
vocational programs, in the absence of conditions that give rise to a violation of the Eighth
Amendment.”). It follows, then, that refusing to take steps that might help Johnson exploit
available programs could not violate the Eighth Amendment. See Rhodes, 452 U.S. at 348. 



        The district court also properly dismissed the ADA and Rehabilitation Act claims.
Although these statutes apply to inmates of the Illinois Department of Corrections, see
Cutter v. Wilkinson, 544 U.S. 709, 716 n.4 (2005); Pa. Dep’t of Corrs. v. Yeskey, 524 U.S. 206, 210
(1998), Cassidy v. Ind. Dep’t of Corrs., 199 F.3d 374, 375 (7th Cir. 2000), a claimant must be a
“qualified individual with a disability” to be entitled to their protections, 42 U.S.C. § 12132;
29 U.S.C. § 794; Jackson v. City of Chicago, 414 F.3d 806, 810–11 (7th Cir. 2005). To be qualified
Johnson must meet “the essential eligibility requirements for the receipt of services or the
participation in programs or activities provided by a public entity.” 42 U.S.C. § 12131(2);
Wisc. Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 750 (7th Cir. 2006). Johnson wants
special‐education services that Dixon limits to inmates under the age of 21. Johnson turned
21 in 1983, so he is not qualified to participate in the special‐education programs he seeks
and therefore cannot claim violations of either statute. See, e.g., Chapa v. Adams, 168 F.3d
1036, 1039 (7th Cir. 1999) (concluding that drug abuser was not “otherwise qualified” for
No. 11‐1889                                                                                  Page 4
substance‐abuse program due to violent tendencies); Sandison v. Mich. High Sch. Athletic
Ass’n, 64 F.3d 1026, 1034, 1036–37 (6th Cir. 1995) (concluding, in case under Rehabilitation
Act and ADA, that students over the age of 18 with learning disabilities were not
“otherwise qualified” to participate in high school athletic programs because the age limit
was 18); Pottgen v. Mo. State High Sch. Activities Assʹn, 40 F.3d 926, 929–31 (8th Cir. 1994)
(same). 

        Finally, Johnson claims that the defendants’ refusal to provide him with disability
testing and greater educational assistance violates Illinois statutes and prison regulations.
Yet the district court, having disposed of Johnson’s federal claims, acted within its
discretion in declining to exercise supplemental jurisdiction over his state‐law claims. See
Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 129 S. Ct. 1862, 1866 (2009); Williams Elecs.
Games, Inc. v. Garrity, 479 F.3d 904, 906 (7th Cir. 2007).

      We have reviewed the additional contentions included in Johnson’s appellate brief
and conclude that none has merit.

                                                                                     AFFIRMED.